Title: Memorandum to Thomas Jefferson, [17 July] 1801
From: Madison, James
To: Jefferson, Thomas


[17 July 1801]
The following memoranda, & the inclosed letter from Mr. Dallas will present to the President the state of the information in the office of State on the subject of the indictmt. under the sedition act agst. Duane, at the request of the Senate. The President will observe, that another prosecution agst. him, at Common law, is pending in the same Court.


16. May. 1800.Mr: Lee’s letter to Mr. Ingersol directing prosecution vs Duane for libel on the Senate, agreeably to Resoln. of Senate
25. March. 1801.Mr. Lincoln’s letter to Mr. Dallas for stayg. prosecutions under sedition law, except that vs. Duane requested by Senate
31. March.Mr. Dallas’s answer (inclosed)

9. AprilMr. Lincoln’s reply—authorizing him to engage Counsel at public expence—is at a loss what direction to give as to the prosecution at common law, for violating Liston’s letters, the President being absent—recommends a continuance of the cause, which is sd. to have taken place.


Lord Mansfield’s state of the doctrine of Capture & condemnation will be seen p. 692–3–4. of 2 Bur. herewith sent. The act of Congs. Mar. 3. 1800 as to salvage in cases of recaptures, enters into the enquiry. Contrary to the act referred to by Mr. Jefferson—it favors the necessity of condemnation, at least in Sec. 3. concerning alien friends. In the case of recaptures of the property of Citizens, to whom national protection is due the restitution might be construed into an indemnification for witholding the necessary protection.
 

   
   Ms (DLC: Jefferson Papers). In JM’s hand; docketed by Jefferson as received 17 July, with the notation: “Deptmt. of State. Prosecutions v. Duane and v. Thomas.” Enclosures not found.



   
   William Duane’s troubles with the Senate stemmed from his exposé of a Federalist scheme to prevent Jefferson’s election that culminated in a Philadelphia Aurora article on 19 Feb. 1800. The Federalist-dominated Senate retaliated with a resolution on 14 May requesting Duane’s prosecution under the Sedition Act. Duane’s trial was set for the October 1801 term of the federal circuit court. For the details, see Smith, Freedom’s Fetters, pp. 288–306.



   
   See Coxe to JM, 1 May 1801, n. 8.



   
   In a 1758 insurance case involving the loss of a British ship to a belligerent, Mansfield on a collateral matter had said that the point between capture and condemnation when rights of property transferred to the captor was arbitrary; thus there was “great Incertainty and [a] Variety of Notions” among countries and commentators in establishing a legal precedent. To clarify the matter Mansfield held: “If the Ship taken by an Enemy escapes from the Enemy, or is retaken; or if the Owner redeems (ransoms) the Capture; his Property is thereby revested” (James Burrow, comp., Reports of Cases Adjudged in the Court of King’s Bench since the Time of Lord Mansfield’s Coming to Preside in It [2d ed.; 5 vols.; London, 1771–80], 2:693).


